Exhibit 10.51

English Translation

BUSINESS OPERATION AGREEMENT

This Business Operation Agreement (hereinafter referred to as “this Agreement”)
is entered into among the following parties in Beijing, People’s Republic of
China (“China” or “PRC”) as of August 20, 2008:

 

Party A:    Beijing AmazGame Age Internet Technology Co., Ltd., with the
registered address of No. 1210, Building 3, No. 3 Xijing Road, Badachu High-Tech
Zone, Shijingshan District, Beijing; and the legal representative of Tao Wang;
Party B:    Beijing Gamease Age Digital Technology Co., Ltd., with the
registered address of No. 1197, Building 3, No. 3 Xijing Road, Badachu High-Tech
Zone, Shijingshan District, Beijing; and the legal representative of Tao WANG;
Party C:    Tao WANG, with the address of East Tower, Jingyan Hotel, No. 20
Shijingshan Road, Shijingshan District, Beijing; and ID number of
352101750430081 Party D:    Yaobin WANG, with the address of Room 102, Unit 2,
Building 21, Block 2, Yutao Yuan, Xicheng District, Beijing; and ID number of
340104197111211531.

WHEREAS:

 

1. Party A is a wholly foreign-owned enterprise duly incorporated and validly
existing under the PRC law, which has the technology expertise and the practical
experience on the development and design of computer software, and rich
experience and professional technicians on information technology and services;

 

2. Party B is a limited liability company duly incorporated and validly existing
under the PRC law, which is approved by Beijing Communication Administration to
carry on the value-added communication business including Internet information
services;

 

3. Party C and Party D are PRC citizen and the shareholders of Party B, in which
Party C owns 60% and Party D owns 40% equity interests of Party B;

 

4. Party A has established a business relationship with Party B by entering into
an Operating Maintenance Service Agreement, Technology Development and
Technology Application Service Agreement (collectively, “Services Agreement”)
and etc.; Party B, pursuant to such agreements, is liable to pay a certain
amount of money to Party B. Therefore, both parties are aware that the daily
operation of Party B will have a material effect on its capacity to pay such
payable account to Party A;

 

1



--------------------------------------------------------------------------------

English Translation

 

5. The parties hereby agree to further clarify, through this Agreement, the
matters in connection with Party B’s operation pursuant to provisions herein.

NOW, THEREFORE, through friendly negotiations and abiding by the principle of
equality and mutual benefit, the Parties hereby agree as follows:

 

1. To assure the performance of the various operation agreements between Party A
and Party B and the payment of the payables accounts by Party B to Party A,
Party B together with its shareholders Party C and Party D hereby jointly agree
that Party B shall not conduct any transaction which may materially affects its
assets, obligations, rights or the company’s operation (excluding the business
contracts, agreements, sell or purchase assets during Party B’s regular
operation and the lien obtained by relevant counter parties due to such
transactions) unless the obtainment of a prior written consent from Party A,
including but not limited to the following contents:

 

  1.1 to borrow money from any third party or assume any debt;

 

  1.2 to sell to or acquire from any third party any asset or right, including
but not limited to any intellectual property right;

 

  1.3 to provide real guarantee for any third party with its assets or
intellectual property rights;

 

  1.4 to assign to any third party its business agreements.

 

2. Party C and Party D, as Party B’s shareholders, further covenant that

 

  2.1 not sell, transfer, pledge, dispose in any other manners of their equity
interests of Party B or other interests, or not allow to create other security
interests on it without Party A’s prior written consent, except for Party A
and/or its designated person;

 

  2.2 not to approve the shareholders’ resolution which may result in the Party
B’s merger or combination with, buy or investment in, be purchased (other than
Party A or its designated person) any other person without Party A’s prior
written consent;

 

  2.3 not do anything that may materially affect the assets, business and
liabilities of Party B without Party A’s prior written consent; not, upon the
execution of this Agreement, to sale, transfer, mortgage or dispose, in any
other form, any asset, legitimate or beneficial interest of business or income
of Party B, or to approve any other security interest set on it without prior
written consent by Party A;

 

  2.4 not to request Party B or approved at shareholder’s meeting to distribute
dividends or profits to shareholders without Party A’s prior written consent;

 

2



--------------------------------------------------------------------------------

English Translation

 

  2.5 not to supplement, amend or modify its articles of association, or to
increase or decrease its registered capital, or to change the capital structure
of Party B in any way without Party A’s prior written consent; and

 

  2.6 agree to execute the Power of Attorney attached hereto as requested by
Party A upon the execution of this Agreement and within the term of this
Agreement.

 

3. In order to ensure the performance of the various operation agreements
between Party A and Party B and the payment of the various payables by Party B
to Party A, Party B together with its shareholders Party C and Party D hereby
jointly agree to accept, from time to time, the corporate policy advise and
guidance provided by Party A in connection with the employment and dismissal of
the company’s employees, company’s daily operating, financial management and so
on.

 

4. Party B together with its shareholders Party C and Party D hereby jointly
agree that Party C and Party D shall appoint the person recommended by Party A
as the directors of Party B, and Party B shall appoint Party A’s senior managers
as Party B’s General Manager, Chief Financial Officer, and other senior
officers. If any of the above senior officers leaves or is dismissed by Party A,
he or she will lose the qualification to take any position in Party B and Party
B shall appoint other senior officers of Party A recommended by Party A to
assume such position. In this circumstance, the person recommended by Party A
should comply with the stipulation on the statutory qualifications of directors,
General Manager, chief financial controller, and other senior officers pursuant
to applicable law.

 

5. Party B together with its shareholders Party C and Party D hereby jointly
agree and confirm that Party B shall seek the guarantee from Party A first if it
needs any guarantee for its performance of any contract or loan of flow capital
in the course of operation. In such case, Party A shall have the right but not
the obligation to provide the appropriate guarantee to Party B on its own
discretion. If Party A decides not to provide such guarantee, Party A shall
issue a written notice to Party B in a timely manner and Party B shall seek a
guarantee from other third party.

 

6. In the event that any of the agreements between Party A and Party B
terminates or expires, Party A shall have the right but not the obligation to
terminate all agreements between Party A and Party B including but not limited
to the Services Agreement.

 

7. Any amendment and supplement of this Agreement shall be made in writing. The
amendment and supplement duly executed by all parties shall be deemed as a part
of this Agreement and shall have the same legal effect as this Agreement.

 

8. If any clause hereof is judged as invalid or non-enforceable according to
relevant laws, such clause shall be deemed invalid only within the applicable
area of the laws without affecting other clauses hereof in any way.

 

3



--------------------------------------------------------------------------------

English Translation

 

9. Party B shall not assign its rights and obligations under this Agreement to
any third party without the prior written consent of Party A; Party B hereby
agrees that Party A may assign its rights and obligations under this Agreement
as it needs and such transfer shall only be subject to a written notice sent to
Party B by Party A, and no any further consent from Party B will be required.

 

10. All parties acknowledge and confirm that any oral or written materials
communicated pursuant to this Agreement are confidential documents. All parties
shall keep secret of all such documents and not disclose any such documents to
any third party without prior written consent from other parties unless under
the following conditions: (a) such documents are known or shall be known by the
public (excluding the receiving party discloses such documents to the public
without authorization); (b) any documents required to be disclosed in accordance
with applicable laws or rules or regulations of stock exchange; or (c) if any
documents required to be disclosed by any party to its legal counsel or
financial consultant for the purpose of the transaction of this Agreement by any
party, such legal counsel or financial consultant shall also comply with the
confidentiality as stated hereof. Any disclosure by employees or agencies
employed by any party shall be deemed the disclosure of such party and such
party shall assume the liabilities for its breach of contract pursuant to this
Agreement. This Article shall survive whatever this Agreement is void, amended,
cancelled, terminated or unable to perform.

 

11. This conclusion, validity, performance and interpretation of Agreement shall
be governed by the PRC law.

 

12. The parties hereto shall strive to settle any dispute arising from the
interpretation or performance of this Agreement through friendly consultation.
In case no settlement can be reached through consultation within thirty
(30) days after such dispute is raised, each party can submit such matter to
Beijing Arbitration Commission in accordance with its then effective rules. The
arbitration shall take place in Beijing. The arbitration award shall be final
conclusive and binding upon both parties. If there is any dispute is in process
of arbitration, other than the matters in dispute, the Parties shall perform the
other rights and obligation pursuant to this Agreement.

 

13. This Agreement shall be executed by a duly authorized representative of each
party as of the date first written above and become effective simultaneously.

 

14. Notwithstanding Article 13 hereof, the parties confirm that this Agreement
shall constitute the entire agreement of the parties with respect to the subject
matters therein and supersedes and replaces all prior or contemporaneous verbal
and written agreements and understandings.

 

4



--------------------------------------------------------------------------------

English Translation

 

15. The term of this agreement is ten (10) years unless early termination occurs
in accordance with relevant provisions herein or in any other relevant
agreements reached by all parties. This Agreement may be extended only upon
Party A’s written confirmation prior to the expiration of this Agreement and the
extended term shall be determined by Party A. During the aforesaid term, if
Party A or Party B is terminated at expiration of the operation term (including
any extension of such term) or by any other reason, this Agreement shall be
terminated upon such termination of such party, unless such party has already
assigned its rights and obligations in accordance with Article 9 hereof.

 

16. The Parties agree and confirm the meaning of “Party A’s (written) notice”
pursuant to this Agreement means the consent shall be approved by the board of
Party A, but if such consent only approved by Party C, such consent shall not be
deemed as satisfied with the obtaining of written notice from Party A.

 

17. This Agreement shall be terminated on the expiring date unless it is renewed
in accordance with the relevant provision herein. During the valid term of this
Agreement, Party B shall not terminate this Agreement. Notwithstanding the above
stipulation, Party A shall have the right to terminate this Agreement at any
time by issuing a thirty (30) days prior written notice to Party B.

 

18. The original of this Agreement is in four (4) copies, each party holds one
and all original are equally valid.

IN WITNESS THEREOF each party hereto have caused this Agreement duly executed by
itself or a duly authorized representative on its behalf as of the date first
written above.

[No text below]

 

5



--------------------------------------------------------------------------------

English Translation

 

[Signature Page]

Party A: Beijing AmazGame Age Internet Technology Co., Ltd.

(seal)

Authorized Representative:     /s/ Tao Wang                                

Name:

Position:

Party B: Beijing Gamease Age Digital Technology Co., Ltd.

(seal)

Authorized Representative:     /s/ Tao Wang                                

Name:

Position:

Party C: Tao WANG

Signature: /s/ Tao Wang                                

Party D: Yaobin WANG

Signature: /s/ Yaobin Wang                                

 

6



--------------------------------------------------------------------------------

English Translation

 

Appendix: Power of Attorney

Power of Attorney

I, Tao WANG, citizen of the People’s Republic of China (the “PRC”) with ID No.
of 352101750430081, is the shareholder of Beijing Gamease Age Digital Technology
Co., Ltd. (“Gamease”) holding 60% equity interest of Gamesase, hereby
irrevocably appoint                      with the following powers and rights
during the term of this Power of Attorney:

I hereby appoint                      to exercise, on my behalf, all
shareholder’s rights corresponding to the 60% equity interests of Gamease in
accordance with PRC laws and Gamease’s Articles of Association at the
shareholders’ meetings of Gamease, including but not limited to the right to
call the shareholder’s meeting, accept the notice regarding the shareholder’s
meeting and its agenda, participate in the shareholder’s meeting and exercise
the voting right (including elect, designate or appoint the director, general
manager, financial controller or other senior management personnel, the matters
of distribution of dividend), to sell or transfer any or all of equity interests
of Gamease.

Such authorization and appointment are based upon the precondition that
                     is acting as an employee of Beijing AmazGame Age Internet
Technology Co., Ltd. (“AmazGame”) and AmazGame agrees in written such
authorization and appointment. Once                      loses his title or
position in AmazGame or AmazGame notifies of the termination of such
authorization and appointment, I shall withdraw such authorization and
appointment to him immediately and designate/authorize the other individual
nominated by AmazGame to exercise the full aforesaid rights on behalf of myself
at the shareholders’ meetings of Gamease. If I die, I agree to transfer the
right and obligation pursuant to this Power of Attorney to the person designated
by AmazGame.

The initial term of this Power of Attorney is ten (10) years upon the execution
date of this Power of Attorney during the duly existing term of Gamease unless
the early termination of Operation Agreement jointly executed by AmazGame and
Gamease by any reason. If the term expires, upon the request by AmazGame, I will
extend the term of this Power of Attorney. Within the term of this Power of
Attorney, this Power of Attorney shall not be revised or terminated without the
consent of AmazGame.

                     (Signature)

Tao WANG

            , 2008

 

7



--------------------------------------------------------------------------------

English Translation

 

Power of Attorney

I, Yaobin WANG, citizen of the People’s Republic of China (the “PRC”) with ID
No. of 340104197111211531, is the shareholder of Beijing Gamease Age Digital
Technology Co., Ltd. (“Gamease”) holding 40% equity interest of Gamease, hereby
irrevocably appoint                      with the following powers and rights
during the term of this Power of Attorney:

I hereby appoint                      to exercise, on my behalf, all
shareholder’s rights corresponding to the 40% equity interests of Gamease in
accordance with PRC laws and Gamease’s Articles of Association at the
shareholders’ meetings of Gamease, including but not limited to the right to
call the shareholder’s meeting, accept the notice regarding the shareholder’s
meeting and its agenda, participate in the shareholder’s meeting and exercise
the voting right (including elect, designate or appoint the director, general
manager, financial controller or other senior management personnel, the matters
of distribution of dividend), to sell or transfer any or all of equity interests
of Gamease.

Such authorization and appointment are based upon the precondition that
                     is acting as an employee of Beijing AmazGame Age Internet
Technology Co., Ltd. (“AmazGame”) and AmazGame agrees in written such
authorization and appointment. Once                      loses his title or
position in AmazGame or AmazGame notifies of the termination of such
authorization and appointment, I shall withdraw such authorization and
appointment to him immediately and designate/authorize the other individual
nominated by AmazGame to exercise the full aforesaid rights on behalf of myself
at the shareholders’ meetings of Gamease. If I die, I agree to transfer the
right and obligation pursuant to this Power of Attorney to the person designated
by AmazGame.

The initial term of this Power of Attorney is ten (10) years upon the execution
date of this Power of Attorney during the duly existing term of Gamease unless
the early termination of Operation Agreement jointly executed by AmazGame and
Gamease by any reason. If the term expires, upon the request by AmazGame, I will
extend the term of this Power of Attorney. Within the term of this Power of
Attorney, this Power of Attorney shall not be revised or terminated without the
consent of AmazGame.

                     (Signature)

Yaobin WANG

             , 2008

 

8